Citation Nr: 1739932	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-17 876	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to service connection for a right kidney disability.

2.  Entitlement to an initial compensable evaluation for service-connected atherosclerosis.

3.  Whether a March 1996 rating decision that denied service connection for right ear hearing loss or a November 2008 rating decision that denied reopening the claim should be revised on the basis of clear and unmistakable error.

4.  Entitlement to service connection for a left hip disability, to include degenerative arthritis and bursitis, and to include as secondary to service-connected back and knees disabilities.

5.  Entitlement to service connection for a right hip disability, to include degenerative arthritis and bursitis, and to include as secondary to service-connected back and knees disabilities.


ORDER

Service connection for a right kidney disability is denied.

A compensable evaluation for the Veteran's service-connected atherosclerosis is denied.

The March 1996 and November 2008 rating decisions did not contain clear and unmistakable error.


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the angiomyolipoma (AML) in the Veteran's right kidney, which is distinct from a carcinoid tumor, manifested during service or is otherwise related to service.

2.  The Veteran's atherosclerosis has not manifested in an ankle/brachial index of less than 0.9, nor have its symptoms included diminished peripheral pulses, trophic changes, persistent coldness of the lower extremities, or ischemic ulcers. 

3.  The Veteran has not identified an outcome determinative legal or factual error in the March 1996 or November 2008 rating decision with respect to his entitlement to service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for a compensable evaluation for service-connected atherosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7115.

3.  The criteria for revision of the March 1996 and November 2008 rating decisions on the basis of clear and unmistakable error with respect to service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5019A; 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Air Force from February 1977 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That rating decision, in part, determined that a March 1996 rating decision, which denied service connection for right ear hearing loss, should not be revised on the basis of clear and unmistakable error.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2017.  

The Board has recharacterized the Veteran's May 2014 claim for left and right hip bursitis more broadly to be included in his earlier claim for left and right hip conditions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The issues of left and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his exposure to benzene during service led to the development of kidney cancer in his right kidney.  

At the March 2017 hearing, the Veteran cited a 2004 private medical record which indicated that he might have kidney cancer.  The possibility of obtaining a VHA opinion to clarify the diagnosis was discussed, but after careful review of the record, it is clear that the same private physician later diagnosed the condition as an AML after a biopsy and following the condition for several months.  No subsequent medical evidence contradicts the diagnosis of the private physician; therefore, the Board finds that a VHA opinion is not necessary.

Specifically, the January 2005 biopsy report noted, "The morphologic and immunohistochemical findings are not those of renal cell carcinoma.  Angiomyolipoma is an attractive and likely possibility though the morphology represented and the immunoperoxidase staining pattern are not classical for this entity."  The report's concluding diagnosis was "[n]eoplasm with spindle and epithelioid cell component with features favoring angiomyolipoma."

The December 2004 private treatment record the Veteran submitted at the hearing discussed the possibility that the mass detected in the Veteran's right kidney was a renal cell carcinoma, which the physician considered based on the Veteran's history of carcinoid carcinoma of the appendix.  The physician noted that a June 2004 ultrasound favored AML, while November 2004 MRI and June 2002 CT scans failed to show obvious fat density, which favored renal cell carcinoma.

However, a January 2005 treatment record from the Veteran's private physician noted that both the June 2004 ultrasound and the January 2005 biopsy were consistent with AML.  The physician recommended a conservative course of continued observation, as the mass had not changed in two years.  A May 2006 treatment record again noted no change in size, "which still favors a benign etiology to this renal mass."  In this May 2006 treatment record, the assessment was right AML.

Further, a January 2009 CAT scan noted "no evidence of worrisome mass lesion."  An April 2009 ultrasound of the Veteran's abdomen revealed that the mass in the right kidney was stable to decreased in size compared to the June 2004 ultrasound, which the report noted was consistent with a benign lesion such as an AML. 

Accordingly, the Board finds that the current diagnosis of the Veteran's right kidney disability is an AML, which is not a form of kidney cancer.

The Veteran has submitted a September 1993 clinical occupational health report that indicates he was exposed to benzene and hydrazine in service, and argues that this exposure led to his kidney disability.  The Veteran also submitted evidence demonstrating abnormal ALT, BUN, and creatinine levels in service, arguing that these indicate the onset of his current kidney disability during service.

The Veteran underwent VA kidney examinations in June 2010, February 2013, and May 2015.  The June 2010 examiner opined that, since benzene had been shown to cause bladder cancer but had not been associated with AML, the Veteran's AML is less likely as not caused by the benzene exposure.  In February 2013, the examiner opined that the AML is less likely than not caused by or associated with his abnormal BUN readings in service, as the Veteran's kidney function normalized and remained normal even after diagnosis of the AML.  This examiner further noted that the Veteran did not report any complaint of frequent or painful urination, kidney stone, or blood in the urine on a December 1993 in-service examination, which took place after his in-service visits complaining of right flank pain and painful urination, suggesting that these symptoms resolved and were not ongoing.  Similarly, the examiner noted that the private treatment records in 2002 and 2003 reflect visits to a urologist without complaint of flank pain.  

The May 2015 examination returned results of normal creatinine levels and kidney function.  The same examiner provided December 2015 and January 2016 addendums with opinions based on the May 2015 examination.  In December 2015, the examiner opined that AML is not caused by atherosclerosis, for which the Veteran is service-connected, as an AML is made up of smooth muscle, vascular elements and fat.

The examiner noted in January 2016 that AML is not a cancer of the kidney, and opined again that it is not related to, caused by, or aggravated by atherosclerosis of the Veteran's aorta and right renal artery.  The examiner further noted that there were no complaints of right side flank pain after separation until the Veteran began seeing his private physician in 2002 for his current kidney condition.  The examiner opined that, since renal function is generally normal with AML and there was no continuity of complaints of flank pain and pain with urination, it is less likely than not that the AML was caused by or related to the abnormal ALT, BUN, and creatinine levels or the flank pain and painful urination reported during service.

The Veteran asserted at the March 2017 hearing that the most recent VA kidney examination might be inadequate based on a lack of nephrology expertise of the examiner, a VA staff physician.  However, "the Board is entitled to assume the competence of a VA examiner" where a veteran has not specified reasons why the examiner is not qualified to give an opinion.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Board further notes that the medical opinions provided by the examiners on the subject of the Veteran's kidney disability were all supported by medical research and reasoning was provided for each conclusion.  Accordingly, the Board finds that these opinions are all adequate for the purposes of making this decision.

Although the Veteran has a current diagnosis of a right kidney AML and exposure to benzene and complaints of right flank pain and painful urination during service, there is no competent evidence of a nexus between these elements.  Therefore, service connection for a right kidney disability is not warranted.


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran currently has a noncompensable evaluation for atherosclerosis under Diagnostic Code 7115.  Under this code, a 20 percent evaluation is warranted where there is claudication (cramping) on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A 40 percent evaluation is warranted where there is claudication on walking between 25 and 100 yards on a level grade at two miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ankle/brachial index of 0.7 or less.  A 60 percent evaluation is warranted where there is claudication on walking less than 25 yards on a level grade at two miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  A 100 percent evaluation is warranted where there is ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  The above evaluations are for involvement of a single extremity.  If more than one extremity is affected, they are evaluated separately and combined under 38 C.F.R. § 4.25.  

The Veteran was diagnosed with atherosclerosis in 1994 when a CT scan of the lumbar spine revealed calcification of the right iliac artery as an incidental finding and a chest x-ray revealed atherosclerosis in the aorta as an incidental finding.

The Veteran underwent relevant examinations in June 2010, May 2015, and December 2015.  Although the June 2010 examination did not include diagnostic tests, the examiner noted that the Veteran was free of symptoms related to atherosclerosis, including stroke and heart disease.  The Veteran reported that his urinary symptoms might be due to atherosclerosis, but the examiner noted that the Veteran's urology records did not reflect any indication that atherosclerosis affected the Veteran's renal arteries.

The May 2015 examination included examination of the Veteran's peripheral pulses, concluding that they were strong.  The examination also revealed the Veteran's lower extremities were warm and without ulcers.  The Veteran reported symptoms of cramps, numbness, and tingling from his back to his legs which were constant and became worse with activity.  The examiner opined that these symptoms were likely related to his back condition with sciatica.  

The December 2015 examination was ordered to obtain diagnostic criteria regarding the Veteran's ankle/brachial index.  The ankle/brachial index of the Veteran's right side was 1.14 resting and 1.03 after exercise.  The ankle/brachial index of the Veteran's left side was 1.13 resting and 1.07 after exercise.  

As the Veteran had an ankle/brachial index greater than 0.9 and did not have diminished peripheral pulses, he does not meet the criteria for a 20 percent evaluation.  Neither did he report nor the examiners make note of trophic changes, so he does not meet the criteria for a 40 percent evaluation.  The May 2015 examination noted warmth in his lower extremities and no ulcers, so he does not meet the criteria for a 60 or 100 percent evaluation, either.  

Accordingly, the Veteran does not meet the criteria for a compensable evaluation for atherosclerosis.  Although the Veteran reported cramping in his legs at the May 2015 examination as well as at the March 2017 hearing, testing for claudication is unnecessary, as his ankle/brachial index does not meet the criteria for a compensable evaluation.

IV.  Clear and Unmistakable Error

As noted above, a March 1996 rating decision denied service connection for right ear hearing loss.  A November 2008 rating decision denied reopening of the right ear hearing loss claim on the grounds that there was no new and material evidence that would raise a reasonable possibility of substantiating the claim.  The Veteran failed to perfect an appeal of either decision.

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision constituting a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has established three critical elements for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

The Court has explained that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  In other words, when there is evidence both supporting and against a previous determination, it is impossible for the claimant to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Court has also explained that allegations that a previous adjudication improperly weighed and evaluated the evidence of record can never rise to the stringent definition of CUE.  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell, 3 Vet. App. at 313-14.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  The Court has further noted that a breach of VA's duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused to be record incomplete but not incorrect).

Here, the Veteran has not made any specific allegations as to an error in either the March 1996 or November 2008 rating decisions with respect to the issue of service connection for right ear hearing loss.  

In November 2007 and February 2008 written statements, the Veteran requested a compensable evaluation for his service-connected hearing loss, without specifying which ear, reporting that his hearing loss had progressed and that he failed to qualify as a correctional officer due to his hearing loss.  At the time, he was rated noncompensably for hearing loss only in his left ear.  VA interpreted these written statements as a claim for an increased rating as well as one to reopen the right ear hearing loss claim.

A November 2008 rating decision denied reopening of the right ear hearing loss claim.  The Veteran next submitted a written statement in April 2010 requesting a review of the denial based on CUE.  He reported that he had been advised while in the military that he had bilateral hearing loss, but did not make any specific allegations of error in the March 1996 or November 2008 rating decisions.  

With the April 2010 written statement, the Veteran submitted a medical record from November 1988, while in service, that noted "a very mild high frequency sensorineural hearing loss bilaterally," but provided no data as to the extent of this hearing loss and whether it met VA's definition of hearing loss for disability purposes.  The Board notes that the August 2010 rating decision specifically addressed this record as already having been considered in the decision not to award service connection for right ear hearing loss.

At the March 2017 hearing, the Veteran testified about the current state of his hearing bilaterally, but again did not make any specific allegations of error in either the March 1996 or November 2008 rating decisions.  He noted that his VA hearing loss examination conducted at the time of the initial adjudication showed hearing loss in his left ear but not in his right ear, even though he had been told he had bilateral hearing loss.

In fact, a January 1996 VA audiological examination conducted shortly after separation returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
--
0
5
15
20
96%
LEFT
--
15
30
45
65
84%

No other audiograms were of record at the time of the March 1996 rating decision.  A VA general medical examination also conducted in January 1996 did not address hearing impairment; likewise, aside from the January 1996 VA audiological examination above, the Veteran's treatment records in evidence at the time are silent as to hearing loss.  

For purposes of the laws administered by VA at the time of the March 1996 rating decision, impaired hearing was considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test were less than 94 percent.  38 C.F.R. § 3.385 (1995).  The threshold for normal hearing was from zero to 20 decibels, and higher threshold levels indicated some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385 (1995).  The Board notes that the definitions of hearing impairment have not changed since these definitions were current, and as such remained the same at the time of the November 2008 rating decision.  38 C.F.R. § 3.385 (2007).

As the only evidence regarding the Veteran's right ear hearing at the time of the March 1996 rating decision was the January 1996 audiogram above, the Board finds no CUE in the VA's decision to deny service connection for right ear hearing loss.  The audiogram does not demonstrate impairment of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, nor are any of the auditory thresholds greater than 26 decibels.  Finally, the Maryland CNC Test for the Veteran's right ear was 96 percent, above the speech recognition score of less than 94 percent required to be considered a disability for the purposes of VA's laws at the time of the March 1996 rating decision.  At the time of that rating decision, the Veteran's right ear hearing was within normal limits under Hensley, and did not meet VA's definition of disability.  Therefore, there is no CUE in the March 1996 rating decision as regards the Veteran's claim of service connection for right ear hearing loss.

For purposes of the laws administered by VA at the time of the November 2008 rating decision, new and material evidence was required to reopen a decision that has become final.  38 U.S.C.A. § 5108 (West 2007); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence was defined as existing evidence not previously submitted to agency decision-makers.  Material evidence was defined as existing evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  The new and material evidence must have raised a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

As the Veteran did not perfect an appeal of the March 1996 rating decision, it became final, and he was thus required to submit new and material evidence in order to reopen it.  Aside from the November 2007 and February 2008 written statements mentioned above that discussed the Veteran's hearing loss generally, the Veteran also submitted an audiogram performed by a private provider in October 2007.  That examination returned the following audiometric results:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
0
5
0
5
15
--
LEFT
10
25
20
45
45
--

Additionally, in the frequencies 6000 and 8000 Hertz, the Veteran's auditory thresholds in the right ear were recorded as 75 and 70, respectively.  No Maryland CNC Test scores were reported on this examination.  In April 2008, the Veteran also submitted a November 2007 letter from the occupational health services department associated with where he had applied to become a correctional officer.  This letter appears to reference the October 2007 audiogram above, and notes "evidence of severe high frequency hearing loss in both ears, as well as evidence of hearing loss in the speech range in your left ear."

The Veteran's VA treatment records contain a September 2008 audiological examination, which returned the following audiometric results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
15
15
10
15
20
100%
LEFT
10
20
40
65
60
92%

The Veteran's other treatment records added to the claims file between the March 1996 and November 2008 rating decisions are silent as to hearing loss.  Therefore, the relevant evidence submitted in order to reopen the right ear hearing loss claim only includes the November 2007 and February 2008 written statements discussing the Veteran's hearing loss generally, the November 2007 occupational health services letter, and the October 2007 and September 2008 audiograms.

Although this evidence was new under VA law, in that it had not previously been submitted to agency decision-makers, it did not raise a reasonable possibility of substantiating the claim for right ear hearing loss.  Neither audiogram returned results showing hearing impairment of 40 decibels or more at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, nor did either reveal impairment of 26 decibels or more at any of these frequencies.  Although the October 2007 examination revealed auditory thresholds in the right ear of 75 and 70 decibels in the 6000 and 8000 Hertz, hearing loss at these high frequencies was not considered a disability for VA purposes at the time of the November 2008 rating decision.  The severe hearing loss noted in the November 2007 occupational health services letter was in these high frequencies; the hearing loss in the speech range was only noted in the left ear.  Finally, the Maryland CNC Test was not administered in the October 2007 examination, and the score of that test in the September 2008 examination was 100 percent.  Accordingly, as the medical evidence submitted did not reflect a disability for VA purposes, the evidence did not raise a reasonable possibility of substantiating the Veteran's claim, and therefore was not considered new and material for the purposes of reopening the claim.  The Board therefore finds that there was no CUE in the November 2008 rating decision denying the reopening of the claim for service connection for right ear hearing loss.


REMAND

The Veteran claims entitlement to service connection for left and right hip disabilities.  He asserts that his degenerative joint disease of the hips is secondary to his service-connected back and knee disabilities.  The Veteran later filed for service connection for bursitis of the left and right hip, which had been diagnosed in service.  As these disabilities are both rated on the basis of limitation of motion, the Board has recharacterized the claims to include both bursitis and degenerative arthritis.  

The Veteran underwent a VA examination of his hips in June 2010.  The examiner opined that the Veteran's current diagnosis of bilateral degenerative arthritis is not related to bursitis, and therefore is not related to his documented in-service hip injuries.  The examiner further opined that the hip disabilities were not caused by the Veteran's service-connected knee and back disabilities, as he did not observe the Veteran walking with an antalgic gait.  The examiner noted that the Veteran reported an antalgic gait at times, but the examiner did not take this lay statement into consideration in his rationale.  In other words, the examiner appeared to impermissibly dismiss the Veteran's otherwise competent and credible lay statement regarding a limp that developed after walking certain distances merely based on watching him walk a short distance from the waiting room.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to report symptoms that later support a diagnosis by a medical professional); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a layperson is competent to offer an opinion on a simple medical condition).

Therefore, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Phoenix VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA hip examination with an appropriate practitioner other than the 2010 examiner. The examiner is to provide the following opinions:  

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right hip disabilities began in or are otherwise caused by his military service.  
b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right hip disabilities are (a) caused by; or (b) aggravated by the Veteran's service-connected knee and back disabilities (to specifically include any gait changes caused by these disabilities) and/or the combined effects of those disabilities.  If aggravation of the Veteran's hip disabilities by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his hip disabilities prior to aggravation by the service-connected disabilities.

The examiner must address the Veteran's lay statements regarding symptomatology, including whether and to what extent a limp develops after walking certain distances, as discussed in the March 2017 hearing.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans



Department of Veterans Affairs


